Citation Nr: 1813668	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-21 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C. § 1151 for a left knee disability.

ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to January 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran was scheduled to appear before a Veterans Law Judge in July 2017. The Veteran failed to appear, and no good cause for such failure has been shown or alleged by the Veteran; nor has the Veteran requested that the hearing be rescheduled. Therefore, the Veteran's request for a Board hearing is considered withdrawn, and this matter is ready for decision.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his left knee disability was caused by slipping on a wet floor while he was in VA domiciliary care in December 2011.

A December 2011 VA treatment note shows that the Veteran reported that he almost fell and his left knee gave out on him. He reported minimal pain and his left knee was noted with traces of edema. Ice packs were applied. The Veteran reported that he did not fall. The wet area was dried with a towel. Examination showed left knee mild swelling, with no contusions or bony abnormalities noted. Pain in the left knee with weight bearing was noted. X-rays taken a few days later showed moderately advanced arthritic change which was unchanged from August 2010 imaging. Probable calcific tendinopathy of the patellar tendon was also noted as stable.

The Board notes, as documented above, that the Veteran had a previous left knee disability prior to the December 2011 incident for which he is not service connected. The VA treatment records shows he injured his left knee with a tendon in tear June 1994. 

In this case, the Board finds it necessary to provide the Veteran a VA examination to determine if any additional disability was caused by the December 2011 slip in a VA facility and if so, whether the additional disability is due to: (1) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA; or (2) an event not reasonably foreseeable.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination by a physician with appropriate expertise. The claims folder must be made available to the examiner to review in connection with the examination. The examiner must review the claims folder and state that this has been accomplished in the examination report. All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report.

The examiner should set forth all diagnoses pertaining to the left knee disability and address whether or not the appellant has an additional disability as a result of slipping in December 2011 in a VA domiciliary facility. The examiner is hereby advised that the Veteran asserts that because of a slip on the floor due to water that was on the floor he reinjured his left knee. The examiner should take note of a left knee tendon tear that occurred in June 1994. The examiner is asked to respond to the following:

a) Does the Veteran have additional disability of the left knee due to a slip that occurred in December 2011 at a VA facility? If the examiner determines that the Veteran does have additional disability as a result of the December 2011 slip at a VA facility, he or she should respond to the following:

   b) Is the additional disability due to:

(1) Carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA; or

   (2) An event not reasonably foreseeable?

Complete rationale should be provided for all opinions expressed. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. After undertaking any other development deemed appropriate, readjudicate the claim in light of any additional evidence obtained. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case. An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




